     Case 16-21474        Doc 37      Filed 11/28/18 Entered 11/28/18 15:21:52                 Desc Main
                                        Document     Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re: COZZO, VINCENT                                  §        Case No. 16-21474
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David R. Brown,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                              Dirksen Federal Building
                                               219 S. Dearborn Street
                                                  Chicago, IL 60604
         Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 11:00 AM on 12/28/2018 in
Courtroom 240, Old Kane County Courthouse, 100 S. Third Street, Geneva, IL 60134. If no objections are
filed, upon entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.


Date Mailed: 11/28/2018                     David R. Brown: /s/ David R. Brown
                                                                                  Trustee
David R. Brown
300 South County Farm Road
Suite I
Wheaton, IL 60187
(630) 510-0000
dbrown@springerbrown.com




UST Form 101-7-NFR (10/1/2010)
    Case 16-21474            Doc 37      Filed 11/28/18 Entered 11/28/18 15:21:52                        Desc Main
                                           Document     Page 2 of 5



                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

In re:COZZO, VINCENT                                        §      Case No. 16-21474
                                                            §
                                                            §
                                                            §
                         Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                  The Final Report shows receipts of :                             $                         23,366.00
                  and approved disbursements of:                                   $                            402.26
                  leaving a balance on hand of1:                                   $                         22,963.74

              Claims of secured creditors will be paid as follows:

  Claim       Claimant           Claim Asserted        Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 22,963.74

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - David R. Brown                                               3,086.60              0.00         3,086.60
  Attorney for Trustee Fees - SPRINGER BROWN, LLC                              2,021.00              0.00         2,021.00

                  Total to be paid for chapter 7 administrative expenses:                       $                  5,107.60
                  Remaining balance:                                                            $                 17,856.14




          1
          The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
      Case 16-21474         Doc 37      Filed 11/28/18 Entered 11/28/18 15:21:52                   Desc Main
                                          Document     Page 3 of 5


             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim       Proposed
                                                                       Requested         Payments to   Payment
                                                                                         Date

                                                         None

                  Total to be paid for prior chapter administrative expenses:                $                  0.00
                  Remaining balance:                                                         $             17,856.14

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None

                                                 Total to be paid for priority claims:       $                  0.00
                                                 Remaining balance:                          $             17,856.14

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $110,365.96 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 16.2 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  1          PYOD, LLC its successors                     14,675.90                       0.00             2,374.42
             and assigns as assignee of
             Citibank, N.A. Resurgent
             Capital Services
  2          Discover Bank Discover                         5,407.65                      0.00               874.91
             Products Inc
  3          First National Bank of Omaha                   4,198.38                      0.00               679.26
  4          First National Bank of Omaha                   6,149.34                      0.00               994.90
  5          First National Bank of Omaha                 16,217.00                       0.00             2,623.75




UST Form 101-7-NFR (10/1/2010)
      Case 16-21474         Doc 37      Filed 11/28/18 Entered 11/28/18 15:21:52                 Desc Main
                                          Document     Page 4 of 5


  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment
  6          American Express Centurion                  52,907.39                    0.00               8,559.90
             Bank c/o Becket and Lee LLP
  7          PYOD, LLC its successors                      8,511.32                   0.00               1,377.05
             and assigns as assignee of
             Citibank, N.A. Resurgent
             Capital Services
  8          PYOD, LLC its successors                      2,298.98                   0.00                    371.95
             and assigns as assignee of
             Citibank, N.A. Resurgent
             Capital Services

                     Total to be paid for timely general unsecured claims:               $              17,856.14
                     Remaining balance:                                                  $                   0.00

              Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
      be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment

                                                        None

                     Total to be paid for tardily filed general unsecured claims:        $                       0.00
                     Remaining balance:                                                  $                       0.00

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
      after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
      dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment

                                                        None

                                              Total to be paid for subordinated claims: $                        0.00
                                              Remaining balance:                        $                        0.00




UST Form 101-7-NFR (10/1/2010)
    Case 16-21474        Doc 37      Filed 11/28/18 Entered 11/28/18 15:21:52                 Desc Main
                                       Document     Page 5 of 5




                                               Prepared By: /s/ David R. Brown
                                                                              Trustee
    David R. Brown
    300 South County Farm Road
    Suite I
    Wheaton, IL 60187
    (630) 510-0000
    dbrown@springerbrown.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
